[Cite as Doczi v. Blake, 2021-Ohio-3433.]




                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                   MEIGS COUNTY

ADAM C. DOCZI,                    :
                                  :
        Plaintiff-Appellant,      :   Case No. 20CA3
                                  :
        v.                        :
                                  :   DECISION AND
JOHN J. BLAKE, EXECUTOR OF :          JUDGMENT ENTRY
THE ESTATE OF JOHN E. BLAKE, :
et al.,                           :
                                  :
        Defendants-Appellees.     :
_____________________________________________________________
                              APPEARANCES:

Michael P. Ferguson, Kemp, Schaeffer & Rowe Co., LPA, Columbus, Ohio, for
Appellant.

Heather R. Zilka and Nicholas S. Bobb, Pelini, Campbell & Williams LLC,
Dublin, Ohio, for Appellee.
_____________________________________________________________

Smith, P.J.

        {¶1} Appellant, Adam Doczi, appeals the trial court’s grant of summary

judgment in favor of Appellee, John J. Blake, Executor of the Estate of John E.

Blake, which was issued on January 10, 2020. Doczi and decedent were involved

in an automobile accident on November 30, 2016, which caused the death of

decedent and caused serious personal injuries to Doczi. On appeal, Doczi contends

that the trial court erred by granting the executor’s motion for summary judgment.
Meigs App. No. 20CA3                                                                    2

Because we find that the trial court properly granted summary judgment in favor of

the executor of the estate on the limited issue of whether Doczi can collect any

potential award in this case from the assets of the estate, we affirm that portion of

the order granting summary judgment. However, to the extent the trial court went

beyond the limited issue of collection from the estate and also found that Doczi

was completely barred from bringing his negligence claims against the estate in

order to obtain a judgment and collect any potential award from available

insurance coverage decedent had at the time of the accident, the trial court erred, as

insurance proceeds would not constitute assets of the estate. Unfortunately, the

trial court’s summary judgment decision and order is not completely clear

regarding the extent of the relief granted. Thus, we must also conclude that in the

event the trial court did not intend to make such a finding in its grant of summary

judgment, it later erred when it subsequently dismissed all of Doczi’s remaining

claims in its “Entry Dismissing Case,” which was filed on February 12, 2020, after

Doczi filed a voluntary notice of partial dismissal of the case as to the John Doe

individual and corporate defendants on January 27, 2020.

      {¶2} Because, it appears that the trial court’s grant of summary judgment

may have exceeded the relief sought by the executor in the summary judgment

motion, the summary judgment order is affirmed in part and reversed in part.

Additionally, to the extent the trial court later dismissed all of Doczi’s remaining
Meigs App. No. 20CA3                                                                   3

claims against the estate in its February 12, 2020 dismissal order, that order is also

reversed. More specifically, the grant of summary judgment is affirmed on the

issue of whether Doczi can collect any judgment awarded in his favor from the

assets of the estate, but it is reversed to the extent the grant of summary judgment

extended to Doczi’s remaining negligence claims against the estate, to which he

may be entitled to collect any judgment awarded to him from any available

insurance coverage, as such proceeds would not constitute an asset of the estate.

Furthermore, to the extent the trial court’s subsequent dismissal order dismissed

Doczi’s negligence claims that sought a liability determination against the

decedent and other parties, the trial court erred and that portion of the order is also

reversed. Accordingly, the judgments of the trial court are affirmed in part,

reversed in part, and this matter is remanded to the trial court for further

proceedings consistent with this opinion— of importance—a liability

determination as to the decedent’s estate.

                                        FACTS

      {¶3} On November 30, 2016, Adam Doczi and decedent, John E. Blake,

were involved in a motor vehicle accident on State Route 7 in Meigs County, Ohio.

John E. Blake was killed as a result of the accident and Doczi sustained serious and

allegedly permanent injuries. Although the probate records are not part of the

record on appeal, it appears from the record before us that Doczi attempted to
Meigs App. No. 20CA3                                                                 4

present a claim against decedent’s estate on February 17, 2017. Doczi sent

correspondence, through his counsel, to John J. Blake, the executor of decedent’s

estate. The written correspondence did not contain Doczi’s address, as the

claimant, but rather it listed his attorney’s address. The correspondence did not list

an amount being claimed. It appears counsel for the estate contacted Doczi’s

counsel regarding the claim and requested additional information. The additional

information that was requested was not provided until April 18, 2018, at which

time Doczi’s counsel sent the attorney for the estate a letter detailing Doczi’s

injuries and setting forth a demand for $3,000,000.

      {¶4} Thereafter, on November 5, 2018, Doczi filed a complaint with a jury

demand in the Meigs County Court of Common Pleas naming as defendants John

J. Blake, executor, Geico Insurance Company, as well as four John Doe individuals

and four John Doe corporations. In his complaint, Doczi alleged that the decedent

“negligently operated his motor vehicle by driving the wrong way on the road

and/or failing to yield the right of way, among other acts of negligence, which

caused a collision between his vehicle and the vehicle being operated by [Doczi].”

Doczi further alleged that he had suffered permanent bodily injury, had incurred

medical expenses in excess of $118,000 and that he expected to incur additional

medical expenses, had suffered intense pain and suffering, as well as impairment

of his ability to enjoy life and engage in daily activities. He further alleged an
Meigs App. No. 20CA3                                                                                               5

impairment of earning capacity, property damages, and other damages. Doczi’s

complaint alleged that the John Doe individual and corporate defendants were

“contractually responsible through a policy of insurance” and “legally responsible,

negligent, or in some other actionable manner, liable for the events and

occurrences” described, or had proximately caused his injuries and damages by

virtue of either employing decedent or insuring decedent at the time of the

accident.1 Doczi further alleged that the medical expenses he had incurred were a

direct and proximate result of decedent’s negligence. It also appears Doczi’s

complaint sought a “declaration” that he:

         [was] insured for purposes of medical payments and UM/UIM
         coverages afforded under the motor vehicle insurance policies
         issued by Defendants John Doe Corporations #1-4, for the
         damages * * * sustained as a result of the accident and fall within
         the policies’ insuring agreements for medical payments and
         UM/UIM coverages, [and] has satisfied all coverage conditions,
         and the policies’ exclusions do not preclude coverage[.]

         {¶5} He sought another declaration, as follows:

         Defendant Geico Insurance Company and/or Defendants John
         Doe     Corporations       #1-4     are    not      entitled      to
         reimbursement/subrogation unless and until Plaintiff is made
         whole and Plaintiff’s litigation fees and expenses are deducted
         from any recovery; [and] a declaration that Plaintiff is entitled to
         medical payments benefits pursuant to a contract of insurance
         with Defendants John Doe Corporations #1-4[.]



1
 It appears from the record that decedent was retired at the time of the accident. Doczi raises no argument on appeal
that decedent was actually employed at the time of the accident or that his actions in causing the accident at issue
were within the scope of his employment.
Meigs App. No. 20CA3                                                                     6

      {¶6} The executor filed an answer, as did Geico, who also filed a cross-

claim against the decedent’s estate. Thereafter, on February 20, 2019, Doczi and

Geico filed a joint stipulation of partial dismissal of all claims against Geico, with

prejudice, which noted the parties had reached a settlement. Geico subsequently

dismissed its cross-claim against the executor of the estate.

      {¶7} The case proceeded through discovery and on September 19, 2019, the

executor for the estate filed a motion for summary judgment. The motion was

limited in nature to the extent it only sought summary judgment on the issue of

financial recovery directly from the estate. In his motion, the executor argued that

Doczi was precluded from attempting to seek financial recovery from the estate

because he had failed to properly present a timely claim against estate in

accordance with R.C. 2117.06.

      {¶8} Doczi opposed the motion, arguing that his claim had been properly

presented and had satisfied the requirements of R.C. 2117.06. He also argued that,

even assuming he had failed to properly present a claim against the estate, he was

still entitled to pursue collection from any insurance coverage of decedent because

he had properly filed a complaint against the estate within the two-year statute of

limitations. He argued that he was entitled to pursue insurance coverage of the

deceased tortfeasor regardless of whether he had timely presented a claim to the

estate. The executor responded by essentially arguing that the issue of insurance
Meigs App. No. 20CA3                                                                                                 7

coverage was premature as Doczi had not yet obtained a judgment against the

decedent’s estate, and that the issue of insurance coverage would be determined if

or when Doczi obtained a judgment. The executor further responded by clarifying

that the motion for summary judgment only requested a final determination as to

whether Doczi could actually recover from the estate if he were ever to obtain a

judgment, and that issues regarding insurance coverage were “for another day.”

         {¶9} Although a hearing was held on the summary judgment motion on

October 23, 2019, it appears that a problem occurred which prevented the hearing

from being recorded. Thus, there is no hearing transcript in the record.2 The trial

court issued an order granting summary judgment to the estate on January 10,

2020. In its order, the trial court found that Doczi’s presentment of a claim to the

estate failed because it did not list the claimant’s address, as required by R.C.

2117.06. The trial court found that the claim further failed because it did not set

forth the amount being claimed. As to the insurance coverage issue, the trial court

stated as follows:

         The Court is not persuaded that there would still be the issue for
         trial of whether or not Plaintiff can collect from any of the
         decedent’s auto insurance. The issue of what, if any, insurance
         may cover a loss only applies once there is finding of liability,
         causation and damages.



2
 The trial court did, however, attempt to reconstruct an outline of the hearing from its notes and that outline is
included in the appellate record. The trial court filed an entry submitting a “Settled and Approved Statement of
Proceedings of the Motion’s Hearing on October 23, 2019” on January 21, 2021.
Meigs App. No. 20CA3                                                                  8

      {¶10} The Court reiterated in its order that the executor was “seeking a

Summary Judgment that the Plaintiff cannot collect anything from the Estate of

John E. Blake, asserting that the Plaintiff failed to comply with Ohio Revised Code

Section 2117.06 which mandates how a claimant must present a claim against an

estate.” Citing a recent decision of the Supreme Court of Ohio, which determined

strict compliance with R.C. 2117.06 was required, the trial court concluded as

follows: “Defendant, John J. Blake, as Executor of the Estate of John E. Blake, is

entitled to Summary Judgment on the issue of whether the Plaintiff can collect any

potential award in this case from the Estate of John E. Blake.” However, the court

went on to state as follows before concluding:

      Plaintiff did not meet the statutory requirements of Ohio Revised
      Code Section 2117.06. Those statutory requirements are clear
      and unambiguous. Having failed to meet those statutory
      requirements, Plaintiff’s claim is barred against the Estate of
      John E. Blake. Therefore, Summary Judgment in favor of the
      Defendant, Estate of John E. Blake is hereby GRANTED.
      (Emphasis added).

      {¶11} Thus, although the trial court initially appeared to limit the grant of

summary judgment to the issue of whether Doczi could collect any potential

judgment from the assets of the estate, it went on to grant summary judgment and

to arguably bar all claims against the estate, not just collection from the estate.

      {¶12} It appears that despite filing this order, the case remained open and on

the docket. However, it also appears from the record that there was some
Meigs App. No. 20CA3                                                                                                    9

confusion between the parties regarding whether the case would continue or

whether it should have been terminated. As a result, the executor filed a motion on

January 23, 2020, requesting that the trial court terminate the case. The motion

stated that the court’s prior grant of summary judgment disposed “of all of

Plaintiff’s remaining claims[,]” and that Doczi’s counsel also perceived the

summary judgment order as disposing “of all Plaintiff’s claims * * *.”

Subsequently, on January 27, 2020, Doczi filed a notice of partial dismissal

without prejudice partially dismissing the complaint as to the John Doe individual

and corporate defendants. Thus, Doczi dismissed his claims as to the John Doe

defendants, but did not voluntarily dismiss his claims in their entirety. However,

the trial court thereafter filed an entry dismissing the case on February 12, 2020,

stating that because summary judgment had been granted in favor of the executor

of the estate, and because Doczi had dismissed the John Doe defendants, that “said

case is DISMISSED.”3

          {¶13} Doczi’s timely appeal is now before this Court for consideration. On

appeal, he raises a single assignment of error for our review, contending that the

trial court erred in granting summary judgment in favor of the executor of the

estate.



3
 Despite the fact that this order was filed after the notice of appeal was filed, this Court is permitted to take judicial
notice of the trial court's online docket as pertains to the matters contained in this appeal. State v. Kempton, 4th Dist.
Ross No. 15CA3489, 2018-Ohio-928.
Meigs App. No. 20CA3                                                                  10

                          ASSIGNMENT OF ERROR

      I.     “THE TRIAL COURT ERRED IN GRANTING
             DEFENDANT-APPELLEE    JOHN    J.  BLAKE,
             EXECUTOR OF THE ESTATE OF JOHN E.
             BLAKE’S MOTION FOR SUMMARY JUDGMENT.”

      {¶14} In his sole assignment of error, Doczi contends that the trial court

erred in granting the executor’s motion for summary judgment. He presents two

issues for review under this assignment of error. First, he contends there exists a

question with respect to whether the presentment of his claim against the estate

complied with R.C. 2117.06. More specifically, he questions whether listing the

claimant’s attorney’s address constitutes listing the “claimant’s address” for

purposes of R.C. 2117.06. He also questions whether a claimant is required to

provide a specific amount sought when presenting a claim against an estate when

the amount of the claim is uncertain because it is grounded in tort rather than

contract. Second, Doczi contends there exists a question as to whether he was

barred from pursuing his claim against the estate to recover automobile liability

insurance proceeds.

                                Standard of Review

      {¶15} Appellate review of summary judgment decisions is de novo and is

governed by the standards of Civ.R. 56. Vacha v. N. Ridgeville, 136 Ohio St.3d

199, 2013-Ohio-3020, 992 N.E.2d 1126, ¶ 19; Citibank v. Hine, 2019-Ohio-464,

130 N.E.3d 924, ¶ 27 (4th Dist.). Summary judgment is appropriate if the party
Meigs App. No. 20CA3                                                                 11

moving for summary judgment establishes that: 1) there is no genuine issue of

material fact; 2) reasonable minds can come to but one conclusion, which is

adverse to the party against whom the motion is made; and 3) the moving party is

entitled to judgment as a matter of law. Capital One Bank (USA) N.A. v. Rose, 4th

Dist. Ross No. 18CA3628, 2018-Ohio-2209, ¶ 23; Civ.R. 56; New Destiny

Treatment Ctr., Inc. v. Wheeler, 129 Ohio St.3d 39, 2011-Ohio-2266, 950 N.E.2d

157, ¶ 24; Chase Home Finance, LLC v. Dunlap, 4th Dist. Ross No. 13CA3409,

2014-Ohio-3484, ¶ 26.

      {¶16} The moving party has the initial burden of informing the trial court of

the basis for the motion by pointing to summary judgment evidence and

identifying parts of the record that demonstrate the absence of a genuine issue of

material fact on the pertinent claims. Dresher v. Burt, 75 Ohio St.3d 280, 293, 662

N.E.2d 264 (1996); Chase Home Finance at ¶ 27; Hine at ¶ 28. Once the moving

party meets this initial burden, the non-moving party has the reciprocal burden

under Civ.R. 56(E) to set forth specific facts showing that there is a genuine issue

remaining for trial. Dresher at 293. See also Capital One Bank, supra, at ¶ 24. In

ruling on a motion for summary judgment, the court must construe the record and

all inferences therefrom in favor of the nonmoving party. Civ.R. 56(C). State ex

rel. Deem v. Pomeroy, 2018-Ohio-1120, 109 N.E.3d 30, ¶ 19 (4th Dist.).
Meigs App. No. 20CA3                                                                 12

                                   Legal Analysis

      {¶17} As set forth above, Doczi first contends that the trial court erred in

granting summary judgment in favor of the estate because he properly presented

his claim to the estate in accordance with R.C. 2117.06. R.C. 2117.06, which

governs the presentation of creditor’s claims against estates, provides in section

(A)(1)(a)-(c) as follows:

      (A) All creditors having claims against an estate, including
          claims arising out of contract, out of tort, on cognovit notes,
          or on judgments, whether due or not due, secured or
          unsecured, liquidated or unliquidated, shall present their
          claims in one of the following manners:
          (1) After the appointment of an executor or administrator
               and prior to the filing of a final account or a certificate
               of termination, in one of the following manners:
            (a) To the executor or administrator in a writing;
            (b) To the executor or administrator in a writing, and to the
            probate court by filing a copy of the writing with it;
            (c) In a writing that is sent by ordinary mail addressed to
            the decedent and that is actually received by the executor
            or administrator within the appropriate time specified in
            division (B) of this section. For purposes of this division,
            if an executor or administrator is not a natural person, the
            writing shall be considered as being actually received by
            the executor or administrator only if the person charged
            with the primary responsibility of administering the estate
            of the decedent actually receives the writing within the
            appropriate time specified in division (B) of this section.

      {¶18} Importantly, the statute further provides as follows in section (B):

      (B) Except as provided in section 2117.061 of the Revised
          Code, all claims shall be presented within six months after
          the death of the decedent, whether or not the estate is
          released from administration or an executor or administrator
Meigs App. No. 20CA3                                                                13

             is appointed during that six-month period. Every claim
             presented shall set forth the claimant's address. (Emphasis
             added).

       {¶19} Further, the statute provides in section (C) as follows:

       (C) Except as provided in section 2117.061 of the Revised
           Code, a claim that is not presented within six months after
           the death of the decedent shall be forever barred as to all
           parties, including, but not limited to, devisees, legatees, and
           distributees. No payment shall be made on the claim and no
           action shall be maintained on the claim, except as otherwise
           provided in sections 2117.37 to 2117.42 of the Revised
           Code with reference to contingent claims. (Emphasis
           added).

       {¶20} Here, the trial court found that Doczi’s attempt to present a claim

against the estate failed because it did not comply with the requirements of R.C.

2117.06. Although Doczi served both the executor and the attorney for the

executor with the purported claim, the claim listed the address of Doczi’s attorney

rather than his own address and it also failed to state the amount of the claim.

Doczi argued below and also argues on appeal that listing his attorney’s address on

the claim was proper because he was represented by counsel, and that it was

effective because the attorney for the estate communicated with Doczi’s counsel

regarding the claim. However, the trial court rejected these arguments based on a

recent decision issued by the Supreme Court of Ohio which makes clear that strict

compliance with R.C. 2117.06 is required.4


4
Wilson v. Lawrence, 150 Ohio St.3d 368, 2017-Ohio-1410, 81 N.E.3d 1242.
Meigs App. No. 20CA3                                                                   14

      {¶21} Nonetheless, Doczi maintains on appeal that listing his attorney’s

address on the purported claim sufficiently complied with the requirements of R.C.

2117.06. He cites two cases in support of his argument; Bush v. Estate of O’Dell,

5th Dist. Licking No. CA-3705, 1992 WL 61283 and Wulftange Iron Works, Inc. v.

Lakes, 1st Dist. Butler Nos. CA77-01-0001 and CA77-01-0002, 1979 WL 208619.

In Bush, the trial court stated that “[a] claim against an estate need not be in any

particular form as long as it substantially complies with R.C. 2117.06, and is

recognized by the fiduciary as a claim against the estate.” Bush at *1, citing

Gladman v. Carns, 9 Ohio App.2d 135, 223 N.E.2d 378 (1964). The Bush court

ultimately found that listing a claimant’s attorney’s address on a claim presented

against an estate substantially complied with R.C. 2117.06, especially where the

record indicated that the estate recognized the claim by mailing a rejection letter to

the address listed on the claim. Bush at *2.

      {¶22} In Wulftange, although the court found that the claim at issue was

“inexcusably sloppy” and “legally slovenly to the extreme,” it determined that the

claimant’s designation of his attorney’s address instead of his own address was

sufficient. Wulftange at *5 (“Nothing in the statute precludes such an address, no

case has been cited so holding, nor has any reason been given us why such an

address should not be deemed sufficient.”) In reaching its decision, the Wulftange
Meigs App. No. 20CA3                                                                15

court noted that “it must be born in mind that the Ohio Supreme Court has not

insisted upon the literal and rigid interpretation of R.C. 2117.06 * * *.” Id. at *6.

      {¶23} However, both Bush and Wulftange were decided well before the

Supreme Court of Ohio’s more recent decision in Wilson v. Lawrence, supra. In

Wilson, the Court considered the following question:

      * * * [W]hether a claimant seeking to file a claim against an
      estate meets the requirement of R.C. 2117.06(A)(1)(a) to
      “present” a claim “[t]o the executor or administrator in writing”
      when the claimant delivers the claim to someone who has not
      been appointed by a probate court to serve as the executor or
      administrator of the estate.

Wilson at ¶ 1.

      {¶24} The purported claim in Wilson was delivered to the decedent’s

personal secretary as well as his accountant, but not to the executor of the

decedent’s estate. Id. at ¶ 4. The Wilson Court held as follows, despite the fact

that the executor was timely forwarded the claim by those individuals:

      A claim against an estate must be timely presented in writing to
      the executor or administrator of the estate in order to meet the
      mandatory requirements of R.C. 2117.06(A)(1)(a), and under
      that subdivision, delivery of the claim to a person not appointed
      by the probate court who gives it to the executor or administrator
      fails to present a claim against the estate.

Wilson at syllabus.

      {¶25} In reaching its decision, the Wilson Court rejected what it described as

a “softened” standard of presentment, instead finding that the plain language of the
Meigs App. No. 20CA3                                                                  16

statute requires that creditors “shall” present their claims “to the executor or

administrator[,]” that “ ‘ “shall” means must[,]’ ” and that “ ‘[t]he word “must” is

mandatory.’ ” Id. at ¶ 7, 12 and 13, quoting Application of Braden, 105 Ohio App.

285, 286, 148 N.E.2d 83 (1st Dist. 1957), in turn citing Dorrian v. Scioto

Conservancy Dist., 27 Ohio St.2d 102, 107, 271 N.E.2d 834 (1971) and Cleveland

Ry. Co. v. Brescia, 100 Ohio St. 267, 126 N.E. 51 (1919); Willis v. Seeley, 68

N.E.2d 484, 485 (C.P.1946). The Court ultimately determined that “[t]he statute is

not ambiguous[,]” and that “we assume the General Assembly’s commands in the

statutory scheme were intended to be met with strict compliance.” Wilson at ¶ 12,

14. Thus, the Court rejected Wilson’s contention that substantial compliance with

the statute should be permitted, based upon its reasoning that “ ‘a statute or rule

that uses the word “shall” in describing an act to be performed is not generally

susceptible of a “substantial compliance” standard of interpretation.’ ” Wilson at

¶ 14, quoting State ex rel. Cincinnati Enquirer v. Lyons, 140 Ohio St.3d 7, 2014-

Ohio-2354, 14 N.E.3d 989, ¶ 28.

      {¶26} After Wilson was decided, the Eighth District Court of Appeals held

that delivery of a claim to the attorney for the executor of an estate likewise failed

to comply with the claim presentment requirements set forth in R.C. 2117.06,

despite the fact that the attorney gave the claim to the executor. Stafford Law Co.,

L.P.A. v. Estate of Coleman, 2021-Ohio-1097, -- N.E.3d -- (8th Dist.2021). In
Meigs App. No. 20CA3                                                                   17

reaching its decision, the Stafford court rejected the claimant’s argument that the

case was distinguishable from Wilson because the claim in Wilson was not served

on the attorney for the estate, but rather the decedent’s personal secretary and

accountant. Id. at ¶ 28. The Stafford court declined “to apply a more relaxed

standard” and instead held that Wilson constituted “binding precedent from the

Ohio Supreme Court.”

      {¶27} We conclude that we are also bound by the Supreme Court of Ohio’s

decision in Wilson to hold that listing a claimant’s attorney’s address on a

purported claim against an estate, rather than the claimant’s own address, likewise

fails to strictly comply with the requirements contained in R.C. 2117.06. Thus,

because Doczi failed to meet this requirement for the proper presentment of a

claim against the estate under R.C. 2117.06, the trial court did not err in granting

summary judgment in favor of the estate on the issue of whether any judgment

obtained against the estate could be collected from the assets of the estate. Further,

having determined that Doczi’s claim failed to provide the claimant’s address as

required by R.C. 2117.06, we need not reach the additional question of whether the

purported claim also failed based upon the fact that Doczi failed to set forth the

amount being sought, as the question has been rendered moot.

      {¶28} Our analysis, however, does not end here. As indicated above, Doczi

sets forth a second issue for review under this assignment of error. Dozci contends
Meigs App. No. 20CA3                                                                   18

that he was entitled to assert a claim against the estate beyond the six-month

limitation set forth in R.C. 2117.06, in order to pursue recovery against an

insurance policy held by the decedent. More specifically, Doczi argues that

although reference was made below to a denial of insurance coverage on the part

of decedent at the time of the accident, he “is entitled to pursue his claim against

the Estate, and if successful is similarly entitled to pursue a supplemental

complaint to determine insurance coverage in place at the time of the accident,

pursuant to R.C. 3929.06.” He claims the trial court erred to the extent it denied

him that opportunity. Based upon the following, we agree with Doczi’s argument.

      {¶29} The executor’s motion for summary judgment simply asked the trial

court for judgment as a matter of law on the issue of whether or not Doczi should

be precluded from financial recovery directly from the estate. In his memorandum

contra to the executor’s motion for summary judgment, Doczi argued that

regardless of whether he had met the claim presentment requirements contained in

R.C. 2117.06, he was still entitled to pursue a claim against the estate and to pursue

any insurance coverage decedent had because he had filed his complaint for

personal injury within the two-year statute of limitations for the filing of those

types of claims. Doczi further argued that material issues of fact remained

regarding insurance coverage of the decedent and that he was entitled to pursue

insurance coverage of the deceased tortfeasor regardless of whether he timely
Meigs App. No. 20CA3                                                                  19

presented a claim to the estate. The executor thereafter responded by arguing that

the issue of insurance coverage would only be determined if or when Doczi were

to obtain a judgment, and that currently Doczi had not obtained a judgment. The

executor further clarified that its motion for summary judgment only addressed the

issue of whether Doczi could actually recover from the assets of the estate, in the

event Doczi was able to obtain a judgment against the estate.

      {¶30} However, as noted above, the trial court’s summary judgment

decision was unclear as to the scope of the court’s ruling. In one sentence, the trial

court stated that “Defendant, John J. Blake, as Executor of the Estate of John E.

Blake, is entitled to Summary Judgment on the issue of whether the Plaintiff can

collect any potential award in this case from the Estate of John E. Blake.” We

agree with this finding of the trial court. However, in another section of the order

the trial court stated as follows:

      Plaintiff did not meet the statutory requirements of Ohio Revised
      Code Section 2117.06. Those statutory requirements are clear
      and unambiguous. Having failed to meet those statutory
      requirements, Plaintiff’s claim is barred against the Estate of
      John E. Blake. Therefore, Summary Judgment in favor of the
      Defendant, estate of John E. Blake is hereby GRANTED.

Thus, the trial court arguably went on to hold that all of Doczi’s claims were

barred against the estate, rather than just that collection from the assets of the estate

was barred. The trial court’s intent, however, is unclear.
Meigs App. No. 20CA3                                                                 20

      {¶31} It must be remembered that questions regarding the validity of the

claim presentment in this case arose in the larger context of a complaint alleging

personal injuries based upon the decedent’s negligence that was filed in the court

of common pleas, and was not simply a challenge to a probate court’s

determination that Doczi failed to properly present a claim against the estate in

accordance with R.C. 2117.06. Thus, aside from the question of whether the claim

was properly presented against the estate, the complaint at issue also set forth

claims for personal injury, negligence, medical expenses, pain and suffering,

property damage, and impairment of earning capacity, and it sought a liability

determination on those issues. Somehow, this case appears to have been

completely concluded by a grant of summary judgment on the issue of whether a

claim had been properly presented against the estate, without addressing any of the

other claims to the extent a liability determination was sought for purposes of

collecting from assets outside of the estate, such as insurance coverage available to

decedent at the time of the accident.

      {¶32} In fact, the trial court stated as follows regarding the issue of

insurance coverage in its summary judgment order:

      The Court is also not persuaded that there would still be the issue
      for trial of whether or not Plaintiff can collect from any of the
      decedent’s auto insurance. The issue of what, if any, insurance
      may cover a loss applies once there is a finding of liability,
      causation and damages.
Meigs App. No. 20CA3                                                                21

Thus, the court acknowledged that issues regarding liability and potential insurance

coverage remained to be determined. Yet, in its order, the trial court arguably

found any and all claims barred against the estate, beyond simply the question of

whether any judgment could be collected from the assets of the estate.

      {¶33} Alternatively, if the trial court did not intend to grant summary

judgment on the claims themselves, rather than just the manner of collection in the

event the claims were successful, the trial court subsequently erred when it

dismissed the entire case on February 12, 2020, in response to Doczi’s notice of

voluntary dismissal of the complaint as to the John Doe individual and corporate

defendants. Instead of simply dismissing the case as to those defendants, the trial

court went on to state that because summary judgment had been granted in favor of

the estate, and because Doczi had dismissed the John Does, “said case is

dismissed.” We conclude that to the extent the trial court’s summary judgment

order or its subsequent dismissal entry dismissed all remaining claims against the

estate, the court erred and the orders must be reversed.

      {¶34} Importantly, in addition to setting forth the requirements for the

presentation of claims against an estate that seek collection from assets of the

estate, R.C. 2117.06 also provides in section (G) as follows:

      (G) Nothing in this section or in section 2117.07 of the Revised
Meigs App. No. 20CA3                                                                                          22

        Code shall be construed to reduce the periods of limitation or
        periods prior to repose in section 2125.025 or Chapter 2305.6 of
        the Revised Code, provided that no portion of any recovery on a
        claim brought pursuant to that section or any section in that
        chapter shall come from the assets of an estate unless the claim
        has been presented against the estate in accordance with Chapter
        2117. of the Revised Code.

As set forth above, R.C. 2117.06(A), (B) and (C) only address presentment of

claims to the estate which seek collection from assets of the estate. R.C.

2117.06(G) contemplates there may be other claims made against the estate that

seek recovery from assets outside of the estate.

        {¶35} Moreover, R.C. 3929.06 is entitled “Liability insurance applied to

satisfaction of final judgment; supplemental complaint; coverage defenses[]” and

provides, in pertinent part, as follows:

        (A)(1) If a court in a civil action enters a final judgment that
        awards damages to a plaintiff for injury, death, or loss to the
        person or property of the plaintiff or another person for whom
        the plaintiff is a legal representative and if, at the time that the
        cause of action accrued against the judgment debtor, the
        judgment debtor was insured against liability for that injury,
        death, or loss, the plaintiff or the plaintiff's successor in interest
        is entitled as judgment creditor to have an amount up to the
        remaining limit of liability coverage provided in the judgment
        debtor's policy of liability insurance applied to the satisfaction of
        the final judgment.
        (2) If, within thirty days after the entry of the final judgment
        referred to in division (A)(1) of this section, the insurer that
        issued the policy of liability insurance has not paid the judgment
        creditor an amount equal to the remaining limit of liability
5
 R.C. 2125.02 of the Ohio Revised Code governs actions for wrongful death.
6
 Chapter 2305 of the Ohio Revised Code governs jurisdiction and limitation of actions in common pleas courts with
respect to actions based upon contract, tort and other miscellaneous grounds.
Meigs App. No. 20CA3                                                                 23

      coverage provided in that policy, the judgment creditor may file
      in the court that entered the final judgment a supplemental
      complaint against the insurer seeking the entry of a judgment
      ordering the insurer to pay the judgment creditor the requisite
      amount. Subject to division (C) of this section, the civil action
      based on the supplemental complaint shall proceed against the
      insurer in the same manner as the original civil action against the
      judgment debtor.
      (B) Division (A)(2) of this section does not authorize the
      commencement of a civil action against an insurer until a court
      enters the final judgment described in division (A)(1) of this
      section in the distinct civil action for damages between the
      plaintiff and an insured tortfeasor and until the expiration of the
      thirty-day period referred to in division (A)(2) of this section.

Thus, R.C. 3929.06 provides, as argued by Doczi, that should Doczi obtain a civil

judgment awarding him damages as against the decedent’s estate, and should it be

determined that decedent had liability insurance coverage for the loss, Doczi is

entitled to have his judgment satisfied by that coverage and is entitled to file a

supplemental complaint against the insurer at that time seeking the entry of a

judgment ordering the insurer to pay the judgment.

      {¶36} In Heuser v. Crum, the Supreme Court of Ohio held as follows on this

particular issue:

      Where it is alleged in an action for bodily injuries that such
      injuries were proximately caused by the negligence of a decedent
      and that he had a policy of insurance insuring him against
      liability for such negligence, and it does not appear that any other
      claims covered by such insurance have been asserted, such action
      may be brought against the executor or administrator of such
      decedent, and decedent's liability insurer, at any time within the
      statute of limitations on such actions without presenting a claim
Meigs App. No. 20CA3                                                                     24

      against the estate within the time specified in R.C. 2117.06 or
      R.C. 2177.07 * * *.

Heuser v. Crum, 31 Ohio St.2d 90, 285 N.E.2d 340, paragraph two of the

syllabus (1972).

      {¶37} In Heuser, the Court noted that the appellants were barred from

presenting claims against the assets of the estate because they failed to present their

claims to the administrator within the time limit set forth in R.C. 2117.06. Id. at

92. The Court further noted that appellants “were precluded from the terms of

R.C. 3929.06 from instituting any action directly against the decedent’s liability

insurer because they failed to first obtain a ‘final judgment’ against the

adminstratrix ‘for loss or damage on account of bodily injury.’ ” Id. However, the

Court went on discuss the fact that a 1963 amendment to R.C. 2117.07 (which

language now appears in R.C. 2117.06(G)) provided that “ ‘[n]othing in this

section or in section 2117.06 * * * shall reduce the time mentioned in section * * *

2305.10 * * * provided that no portion of any recovery on a claim brought

pursuant to such section * * * shall come from the assets of an estate * * *.” Id.

      {¶38} The Court further observed that R.C. 2305.10 provided for a two-year

statute of limitations for actions for bodily injury. Id. In issuing its decision, the

Court explained that “the amendments of R.C. 2117.07 [now R.C. 2117.06(G)]

* * * were intended to alleviate the inequity that R.C. 2117.06 and 2117.07 worked

upon parties who suffered bodily injury in some instances where the defendant
Meigs App. No. 20CA3                                                                 25

died before the lawsuit was filed.” Id. at 94, citing Kent, Notification of Tort

Claims Against Decedent’s Estates: A Trap for the Unwary Lawyer, 35 Ohio Bar

(No. 50) 155 (1962).” Here, as set forth above, Doczi sustained injuries in an

automobile accident which was also the proximate cause of decedent’s death.

Much like Heuser, Doczi is barred from seeking recovery directly from the estate,

as he failed to properly present a claim against the estate in compliance with R.C.

2117.06. Likewise, he cannot yet seek recovery directly from any insurance carrier

because he has to first obtain a judgment against decedent’s estate. Having filed

his complaint for personal injuries within the two-year statute of limitations for

filing such claims, Doczi was entitled to pursue a judgment against the estate and

to seek recovery from assets outside the estate, as contemplated by both R.C.

2117.06(G) and R.C. 3929.06.

      {¶39} In light of the foregoing, we conclude that the trial court correctly

granted summary judgment in favor of the estate on the issue of whether Doczi

properly presented a claim to the estate in accordance with R.C. 2117.06 and

whether Doczi could collect any potential judgment from the assets of the estate.

However, we also conclude that the trial court erred to the extent that its order

granting summary judgment, and/or its subsequent order issued on February 12,

2020, dismissed the case in its entirety which, in effect, dismissed all remaining

claims against the estate which sought a liability determination against decedent’s
Meigs App. No. 20CA3                                                               26

estate for purposes of collection of the judgment from assets outside of the estate,

such as insurance policies providing coverage to the decedent at the time of the

accident. Accordingly, that portion of the summary judgment order, as well as the

February 12, 2020, order are hereby reversed, and this matter is remanded to the

trial court for further proceedings consistent with this opinion.



JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND CAUSE
REMANDED.
Meigs App. No. 20CA3                                                                  27

                              JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED IN PART, REVERSED
IN PART, AND CAUSE REMANDED and costs be assessed to Appellant.
      The Court finds there were reasonable grounds for this appeal.
     It is ordered that a special mandate issue out of this Court directing the
Meigs County Common Pleas Court to carry this judgment into execution.
       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
Hess, J., Concurs in Judgment and Opinion.
Wilkin, J. Concurs in Judgment Only.



                                For the Court,
                                _____________________________
                                Jason P. Smith
                                Presiding Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.